Title: From George Washington to Major General Alexander McDougall, 20 July 1779
From: Washington, George
To: McDougall, Alexander


        
          Sir
          Head Quarters New Windsor July 20th 1779
        
        Our advices agree that the enemy have their whole force up the river, & by a letter dated last evening from Col. Butler I am informed they had made a debarkation at stoney point. Sir Harry may wish to retaliate for the loss of that post. I am therefore extremely anxious that we should be prepared to receive them, and of course that the arrangements pointed out in Yesterdays orders should be immediately carried into execution. I am Dr Sir Yr Most Obet, Servt
        
          Go: Washington
        
        
          P.S. Colo. Butlar an intelligent Officer who brought up the rear of the Troops from Stoney point yesterday, and was there at the time the enemy took possession is clear in opinion (from the number & kind of empty boats which he saw with the fleet) that they will soon operate against West point.
        
      